Citation Nr: 1750602	
Decision Date: 11/07/17    Archive Date: 11/17/17

DOCKET NO.  13-29 617	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for an acquired psychiatric disorder, other than posttraumatic stress disorder (PTSD).

2.  Entitlement to service connection for a left shoulder disability.

3.  Entitlement to service connection for a left knee disability.

4.  Entitlement to service connection for tinnitus.

5.  Entitlement to service connection for a skin disorder.

6.  Entitlement to service connection for a balance disorder.


REPRESENTATION

Veteran represented by:	Disabled American Veterans

WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

L. Pelican, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the Army from April 1969 to January 1972, with service in the Republic of Vietnam from January 1970 to December 1970.  The Veteran was awarded the Vietnam Service Medal and Vietnam Campaign Medal with 60 Device, among other decorations.

This case comes before the Board of Veterans' Appeals (the Board) from a December 2011 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO).  

The Veteran had a hearing before the undersigned Veterans' Law Judge (VLJ) in September 2015.  A transcript of that proceeding has been associated with the claims file.  

In a December 2016 rating decision, the RO granted service connection for PTSD.  That decision represents a complete grant of the claim and it is no longer before the Board.

This case was remanded by the Board for additional development in December 2015, and to the extent possible that development was completed.  However, the issues of entitlement to service connection for a left shoulder disability, a left knee disability, and tinnitus are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).

FINDINGS OF FACT

1.  The competent and probative medical evidence of record is in equipoise as to whether the Veteran, has separately diagnosed adjustment and anxiety disorders and depression that are related to, and inextricably intertwined with, his service-connected PTSD.

2.  The evidence does not show a current diagnosis of a skin disorder.

3.  The evidence does not show a current diagnosis of a balance disorder.


CONCLUSIONS OF LAW

1.  An anxiety disorder, adjustment disorder, and depressive disorder were incurred in service.  38 U.S.C.A. § 1110 (West 2014); 38 C.F.R. §§ 3.303, 3.304, 4.125 (2017).

2.  A skin disorder was not incurred in service.  38 U.S.C.A. § 1110 (West 2014); 38 C.F.R. § 3.303 (2017).

3.  A balance disorder was not incurred in service.  38 U.S.C.A. § 1110 (West 2014); 38 C.F.R. § 3.303 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

VA satisfied its duty to notify the Veteran pursuant to the Veterans Claims Assistance Act of 2000 (VCAA) in a May 2011 letter.  38 U.S.C.A. §§ 5100, 5102-5103A, 5106, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a), 4.2 (2017).  

Concerning the duty to assist, the record reflects that VA has made reasonable efforts to obtain relevant records adequately identified by the Veteran, including his service treatment records, post-service treatment records, and VA examination reports.  The Veteran was provided a hearing before the undersigned VLJ in September 2015.  Dickens v. McDonald, 814 F.3d 1359 (Fed. Cir. 2016).  

These claims were remanded in December 2015 to obtain clinical records from reported in-service hospitalizations, and afford the Veteran examinations for his claimed skin, psychiatric, and tinnitus disabilities.  The RO made several attempts to locate clinical records for the dates and locations identified by the Veteran, but received negative responses from the facilities.  The Veteran was notified of the negative response in a November 2016 letter.  Further, the Veteran was afforded the requested examinations in June 2016.  Accordingly, there has been substantial compliance with the Board's remand directives.  See D'Aries v. Peake, 22 Vet. App. 97 (2008) (holding that only substantial, and not strict, compliance with the terms of a Board remand is required pursuant to Stegall v. West, 11 Vet. App. 268 (1998)).

Service Connection - Legal Criteria

To establish a right to compensation for a present disability on a direct basis, a Veteran must show: (1) evidence of a current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) evidence of a nexus between the claimed in-service disease or injury and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999); 38 U.S.C.A. § 1110 (West 2014); 38 C.F.R. § 3.303(d) (2017).

Acquired Psychiatric Disorder other than PTSD

The medical evidence of record is in equipoise as to whether the Veteran has separate diagnoses of anxiety disorder, adjustment disorder, and depression in addition to his PTSD.  The evidence weighing in favor of the claim comes from VA examination reports and outpatient mental health reports noting diagnoses of adjustment disorder, anxiety disorder, and depression.  See, e.g., September 2011 VA examination report and December 2011 VA medical record.  The evidence weighing against the claim comes from two VA examiners who indicated that the Veteran's PTSD is his only diagnosed psychiatric disability and his anxiety and depression are symptoms associated with the PTSD.  See, June 2016 and January 2017 VA examination reports. 

As the record is in relative equipoise as to whether the Veteran has a separately diagnosed adjustment disorder, anxiety disorder, and depression, service connection is warranted for these conditions.  However, it should be noted that despite having multiple diagnosed psychiatric disorders, the rating for the Veteran's service-connected PTSD has always included symptoms of anxiety and depression.  Moreover, these grants do not result in a separate disability rating or additional compensation payment, as all psychiatric disabilities are rated together as one under the General Rating Formula for Mental Disorders; and, all of the Veteran's symptoms are considered under that criteria.  See 38 C.F.R. § 4.130 (2017).

Skin Disorder

The Veteran seeks service connection for blisters which he asserted were caused by exposure to toxic herbicides.  See January 2011 claim.  At a September 2011 Agent Orange examination, the Veteran denied pruritus and skin rash, and his skin was clinically normal without evidence of chloracne or porphyria cutanea tarda.  A June 2016 VA examination report also indicated the Veteran had no current skin diagnoses.  

The Board acknowledges the Veteran's reports that he experiences skin blisters during the summertime.  See Hearing Transcript, pg. 18.  However, the most recent VA skin examination in June 2016 revealed no skin condition.  The Veteran is competent to report the existence of a condition which he can observe through his own senses, and has reported that he has scarring from his blisters.  However the VA examination reports or medical records contain no mention of scars with respect to clinical evaluations of the Veteran's skin, and have shown his skin to be normal, dry, warm, and free from rashes.  Thus the Board affords the June 2016 VA examination report more probative value.  

Congress has specifically limited entitlement to service-connected benefits to cases where there is a current disability.  "In the absence of proof of a present disability, there can be no valid claim."  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  Because there is no evidence of a diagnosis of a skin disorder, service connection is not warranted.

Balance Disorder

The Veteran seeks service connection for a balance disorder, and reported that he experienced vertigo during service.  See December 2016 statement.  However, the Veteran's service treatment records contain no mention of the Veteran experiencing any type of balance disorder.  Moreover, the Veteran's VA treatment records contain no diagnosis relating to a balance or vestibular disorder.  

On the contrary, a January 2011 VA history and physical note indicated that the Veteran had no balance impairment or dizziness.  Because there is no evidence of a diagnosis of a balance disorder, service connection is not warranted.  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  

The Board acknowledges the Veteran also reported difficulties balancing due to his shoulder and knee disabilities.  See June 2011 statement and September 2015 Hearing Transcript, pg. 23.  If service connection is established for either orthopedic disability following the development requested below, the Veteran's balance difficulties associated with those conditions will be addressed accordingly.






(CONTINUED ON NEXT PAGE)



ORDER

Service connection for adjustment disorder, anxiety disorder, and depression is granted.

Entitlement to service connection for a skin disorder is denied.

Entitlement to service connection for a balance disorder is denied.


REMAND

The Veteran has not been afforded a VA examination for his claimed left shoulder and left knee disabilities.  A September 2011 Agent Orange examination report noted a diagnosis of left shoulder degenerative joint disease, and old shrapnel in the left shoulder.  The Veteran has stated that he injured his shoulder during basic training and again while in Vietnam; however, his service treatment records are negative for a shoulder condition, his upper extremities were clinically normal at separation, and he expressly denied having a painful shoulder at separation.  Similarly, an October 2013 VA medical record noted a diagnosis of an apparent left knee strain.  The Veteran reported injuring his left knee during basic training and again in Vietnam, sustaining a shrapnel injury to the knee; yet the service treatment records are negative for a knee condition, his lower extremities were clinically normal at separation, and he expressly denied having a painful knee at separation.  VA attempted to obtain in-service clinical treatment records but a negative response was received from the facilities noted in the Veteran's service treatment records.  See Health Record - Abstract of Service (pg. 39 of June 1, 2011 STR file).  Notably the aforementioned document did not identify the nature of the care received or the conditions for which the Veteran was treated.

Given the conflicting information regarding whether the Veteran sustained in-service left shoulder and knee injuries, the Board finds it appropriate to afford the Veteran a VA examination to identify any left shoulder and knee disabilities and their relationship to service.  McLendon v. Nicholson, 20 Vet. App. 79 (2006).  In remanding these claims for an examination, the Board is not making a factual finding with respect to any in-service incident involving the Veteran's shoulder or knee.  

The Board remanded the Veteran's tinnitus claim for an addendum opinion, seeking additional clarification on whether the Veteran's claimed tinnitus was related to service.  The April 2016 examiner's rationale stated that although the Veteran reported military noise exposure, acoustic trauma did not occur during service.  However, the Board conceded traumatic noise exposure in the December 2015 decision denying entitlement to service connection for a bilateral hearing loss disability.  Thus, the examiner's rationale is based on an inaccurate factual premise.  Remand is necessary to obtain an opinion from a substitute examiner.

Accordingly, the case is REMANDED for the following actions:

1.  Schedule the Veteran for a VA examination to determine the nature and relationship to service of any diagnosed left shoulder and left knee disabilities.  The claims file must be made available to the examiner for review in connection with the examination.  All indicated tests should be conducted and the reports of any such studies should be incorporated into the examination report to be associated with the claims file.

Based on the review of the Veteran's claims file and examination of the Veteran, the examiner is asked to opine on the following:

a.  Identify any diagnosed left shoulder and left knee disabilities present since approximately January 2011.

b.  State whether it is at least as likely as not (a probability of 50 percent or greater) that any diagnosed left shoulder disability is caused by or related to service.

In rendering the requested opinion, the examiner's attention is directed to the Veteran's December 1971 separation examination report noting his upper extremities were clinically normal; the December 1971 separation report of medical history on which the Veteran wrote he was in good health and denied any painful or trick shoulder; the Veteran's June 2011 statement in which he wrote he broke his shoulder during basic training, and in Vietnam when he ran over a landmine; the Veteran's September 2015 hearing testimony that fell on his shoulder during basic training and sustained another injury when a cable snapped and struck him in the shoulder; and the Veteran's December 2016 statement that he sustained a shoulder injury in Vietnam.  

c.  State whether it is at least as likely as not (a probability of 50 percent or greater) that any diagnosed left knee disability is caused by or related to service.

In rendering the requested opinions, the examiner's attention is directed to the Veteran's December 1971 separation examination report noting his lower extremities were clinically normal; the December 1971 separation report of medical history on which the Veteran wrote he was in good health and denied any painful or trick knee; the Veteran's June 2011 statement that he bent his leg backwards which put his kneecap out of location and while in Vietnam drove over a landmine and triggered an explosion .  

The rationale for all opinions expressed must be provided.  If the examiner is unable to offer any of the requested opinions, it is essential that the examiner offer a rationale for the conclusion that an opinion could not be provided without resort to speculation, together with a statement as to whether there is additional evidence that could enable an opinion to be provided, or whether the inability to provide the opinion is based on the limits of medical knowledge.  See Jones v. Shinseki, 23 Vet. App. 382 (2011).

2.  Forward the Veteran's claims file to an appropriate examiner, other than the April 2016 clinician, to obtain an addendum medical opinion.  The examination report must reflect that review of the claims folder occurred.  Based on the review of the Veteran's claims file, the examiner is asked to provide an opinion on whether it is at least as likely as not (a probability of 50 percent or greater) that the Veteran's tinnitus is related to service.  

The examiner is directed to accept as fact that the Veteran was exposed to traumatic noise during service.  If the examiner finds that the Veteran's description of his tinnitus symptoms is not consistent with an etiology of noise exposure, the examiner should provide an explanation for that conclusion.

The examiner is asked to explain the reasons behind any opinion expressed and conclusion reached.  The examiner is reminded that the term "as likely as not" does not mean "within the realm of medical possibility," but rather that the evidence of record is so evenly divided that, in the examiner's expert opinion, it is as medically sound to find in favor of the proposition as it is to find against it.  If the examiner is unable to offer any of the requested opinions, it is essential that the examiner offer a rationale for the conclusion that an opinion could not be provided without resort to speculation, together with a statement as to whether there is additional evidence that could enable an opinion to be provided, or whether the inability to provide the opinion is based on the limits of medical knowledge.  See Jones v. Shinseki, 23 Vet. App. 382 (2011).

3.  Review the examination report for compliance with the Board's directives.  Any corrective action should be undertaken prior to recertification to the Board.

4.  Thereafter, undertake any additional necessary development and readjudicate the issues on appeal.  If any determination remains unfavorable to the Veteran, he should be furnished a Supplemental Statement of the Case which addresses all evidence associated with the claims file since the last statement of the case.  The Veteran should be afforded the applicable time period in which to respond.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  These claims must be afforded expeditious treatment.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
MICHAEL A. PAPPAS
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


